CROCKETT, Justice.
I concur. Although my esteemed colleagues assure me that the majority opin*185ion cannot be misconstrued nor misapplied, •nevertheless, for the purpose of obviating any possibility thereof, I desire to add the following comment:
In the case of Trimming v. Howard, re■ferred to in the main opinion, the Supreme •Court of Idaho construes the laws of Idaho as applied to an action of this type if brought in Idaho and rules that it would be barred by the statute of limitations there. Consequently under 78-12-45, U.C.A.1953, it would be barred in Utah. We are not here required to approve or disapprove that ■ decision, nor to indicate what the ruling of this court might be if there actually existed fraud or concealment by a doctor of .a condition, such as the leaving of a sponge in a patient, or a part of a needle (the Trimming case, supra,) which fact was known to the doctor and was not known nor reasonably discoverable to the patient. For the reason that the instant action, if 'brought in Idaho, would be barred under Idaho law, the action of the trial court in dismissing the defendant’s counterclaim appears to have been correct upon the basis ■of the facts disclosed by plaintiff’s deposi-tion.